 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller Materials Co. and Heavy Construction Labor-ers Local No. 633 affiliated with Laborers Interna-tional Union of North America, AFL-CIO andMiller Materials Workers Association, Party to theContract. Case 17-- CA 8330August 21, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANI) PENEI.()On May 4, 1979, Administrative Law Judge DavidL. Evans issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative aw Judge and toadopt his recommended Order, as modified herein 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, MillerMaterials Co., Kansas City, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:I Respondent has excepted to the Administrative Law Judge's findings onthe basis that no violative conduct occurred within the 10tb) statute of limi-tations period, We have carefully examined the record and find no basis forreversing his findings. All operative events necessary for finding a violationoccurred within the 10(b) period. Other events occurring outside the 10(b)period are clearly admissible, "when used as background or to shed light onthe true character of matters occurring within such period." Local Lodge No.1424, International Association of Machinists,4 FL CIO /Brvan Manufactur-ing Co.j v. N.L.R.B., 362 U.S. 411 (1960).The Administrative Law Judge has recommended that a broad orderissue against Respondent. However, in accordance with our decision inHickmott Foods, Inc., 242 NLRB No. 177 (1979). in which it was decidedthat unless a respondent has been shown to have a proclivity to violate theAct, or has engaged in such egregious or widespread misconduct which dem-onstrates a general disregard for employees' fundamental rights, a broadorder will not automatically be included. Therefore, we shall modify therecommended Order and notice accordingly.We also modify the Administrative Law Judge's notice to conform withhis recommended Order.I. Substitute the following for paragraph (d):"(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to self-organization. to form labor or-ganizations, to bargain collectively through represen-tatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to re-frain from any or all such activities."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOICE To EMPI.OYIEESPOSTED) BY ORDER OF IHENATIONAL LABOR RLAII()ONS BOARI)An Agency of the United States GovernmentWE IIL. NOT interfere in the formation or ad-ministration of Miller Materials Workers Associ-ation, or any other labor organization of our em-ployees. or give support to such labororganization.WE WILL NO maintain in effect our existingcollective-bargaining agreement with Miller Ma-terials Workers Association; however, presentbenefits will not be disturbed.WE WILL NOI give any other assistance or sup-port to Miller Materials Workers Association.WE WVIl.L NO[ in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to join or assist Heavy Construction LaborersLocal No. 663 affiliated with Laborers Interna-tional Union of North America, AFL CIO, orany other labor organization, and to engage inother concerted activities for the purposes of col-lective bargaining or other mutual aid and/orprotection.WE WILl. withdraw and withhold all recogni-tion from Miller Materials Workers Associationas a bargaining representative of any of our em-ployees unless and until the association has beencertified as such by the Board.All of our employees are free to become or remain,or refrain from becoming or remaining, members ofany labor organization.MILLER MATERIALS Co.DECISIONSTATEMIENI 0F rHE (CASEDAVID L. EVANS. Administrative Law Judge: This pro-ceeding under Section 10(b) of the National Labor Rela-244 NLRB No. 73496 MILLER MATERIAL.S (CO.tions Act. as amended (the Act), arises from charges filedby Heavy Construction aborers l.ocal No. 633, affiliatedwith aborers International Union of North America.AFL CI ( therein alled the laborers). against Miller Mate-rials Company (herein called Respondent), on May 25.1978. Based thereon, the General Counsel of the NationalLabor Relations Board issued a complaint on June 30.1978. Respondent filed an answer denying the commissionof any unfair labor practices. The issues posted were heardby me in Kansas City., Kansas, on October 30 and 31. 1978.The ultimate issue in this case is whether Respondent hasinterfered with the formation of a labor organization, inviolation of Section 8(a)(2) and (I) of the Act. The GeneralCounsel advances two theories of unlawful interferences byRespondent. These theories are that Respondent unlawfullyassisted Miller Materials Workers Association (hereincalled the association) by (1) recognizing the associationwhile there was outstanding a question concerning repre-sentation and/or (2) offering its employees financial induce-ments to form the association.Upon the entire record, my observation of the witnesses,and consideration of the arguments made at the hearingand in the briefs submitted by the General Counsel andRespondent which have been duly considered, I make thefollowing:'FINDINGS OF FA( I1. TlE BUSINESS OF RESP(ONDENTThe complaint alleges. Respondent admits, and I findthat Respondent is a Missouri corporation engaged in themanufacture and sale of concrete blocks and other masonryproducts in Kansas City, Missouri. where in the course andconduct of said business, it annually purchases goods andservices valued in excess of $50,000 directly from sourceslocated outside the State of Missouri and is an employerengaged in commerce within Section 2(6) and (7) of theAct.II. LABOR ORG;ANIZATION INVOLVEI)The complaint alleges, Respondent admits, and I findthat the laborers and the association are and have been atall times material herein labor organizations within themeaning of Section 2(5) of the Act.Iii. TIlE AI.I.EGED UNFAIR ABOR PRACTICESA. Chronology and Credibility ResolutionsFor several years prior to the events of this case, theUnion had represented Respondent's production and main-tenance employees who were divided into four groupings:block plant employees, forklift operators, panel plant em-ployees, and mechanics. Respondent and the Union wereparties to successive collective-bargaining agreements, themost recent of which was a 3-year agreement which expiredI Although the association was served with notice of this proceeding. therewas no appearance on its hehalfon March 31, 1977. During the first week in April 1977. theUnion commenced an economic strike. and Respondentcommenced hiring permanent replacements. A deccrtiica-tion petition was filed on May 9. Atter dismissal of a seriesof blocking charges filed h the Utnion. an election pursuantto a Stipulation for Certification UIpon onsenl Electionwas conducted on August 30. The original tall! of the voteswas that of 26 eligible voters. 23 ballots were cast. 7 werefor the Union and 16 were challenged (15 bh the I'nion andI b the Board agent conducting the election). The UInionfiled several objections. On December 28. the Regional Di-rector issued his Report on Objections and Challenged Bal-lots and Recommendations in which he recommended thatthe Board overrule the Union's objections in their entirety:sustain the challenge to I ballot: overrule the challenges to15 ballots: order that said ballots be opened and counted ata time, date, and place to he determined by him and that hethereafter issue a revised tally of ballots and appropriatecertification. Due date for exceptions to the report, as statedherein, was January 10, 1978. No exceptions were tiled andon January 19. the Board adopted the recommendations ofthe Regional Director. On January 24. a revised tally ofballots was issued which was 7 votes for the Union and 15against. A Certification of Results of the Election was is-sued by the Regional Director on February 2.As stated, the gravamen of the complaint is that Respon-dent interfered in the formation of an employee committee.the Miller Materials Workers Association. It is undisputedthat the first mention of an employee committee was at theplant during an August 1977 employee meeting conductedby undisputed supervisors of Respondent. namcly. OwnerRobert Patek. Business Manager Robert Head, and PlantManager Gene Yarborough. Head testified, and I find, thatafter he explained the mechanics of the then forthcomingelection, some employees asked what would happen if theUnion won the decertification. According to lead he re-plied that Respondent would bargain with the Union again,but if the employees (each of whom had crossed theUnion's picket line) won, they would then decide if theywanted an employee committee, another union, or no unionat all. While the testimony about the August meeting variesin certain respects (indeed. Hlead denied the meeting oc-curred on the first day of the hearing. but acknowledged iton the second), it is undisputed that no employee had men-tioned the possibility of establishing an employee commit-tee before Head brought it up.None of the production and maintenance employees re-ceived wage increases while the election results were pend-ing. Head testified that during fall 1977. employees individ-ually approached him about the status of the ob jections andchallenges and the possibilities of raises. According to Headin each case he replied that the representation case had notbeen closed and that there could be no wage increases untilit was.In November 1977, employee Jim Safley discussed thepossibility of forming an employee committee with at leasttwo other employees. Wayne Butler and Tom Maclntyre.neither of whom testified. In December 1977. Satley ap-proached Head in his office. According to Safley. he askedabout the status of the representation case and what it497 DI).('ISIONS OF NATIONAL L.ABOR RELATIONS BOARI)would take to "start the ball rolling" toward getting theemployees and management together for negotiations. Ac-cording to both men, Ilead responded that the Regional()ffice had not act'-d on the representation case and thatthere could be no negotiations until the Board case wasresolved and that whether the employees formed their ovwnorganization or contacted an outside labor organization toconduct negotiations was up to the employees.During the first week in January 1978. after receipt of theRegional [)irector's recommendations, Respondent con-ducted another meeting of employees. Patek, ead, andYarborough represented Respondent. Hlead informed theemployees that the Regional )irector had issued his reportrecommending that the objections and challenges to theirballots be overruled. Sisco and Jim Safley (who were bothstill employed at the time of the hearing), and former em-ployee Oliver Bradley, testified that lHead added that it wastime for the employees to start thinking of whether theywanted an employee committee or not. Head admitted thathe made the statement about the possibility of an employeecommittee, but only in response to an employee question.Sisco and Safley testified that Head told the employees thatRespondent had money for wage increases, but any wageincreases would have to be the subject of negotiations. Ex-cept in a nonresponsive, convoluted answer which I dis-credit. Head did not deny this remark. According to Brad-ley, Yarborough added that if the employees formed acommittee, negotiations could commence immediately. butif the employees chose an outside union, the negotiationswould not begin for one year as Respondent would notrecognize an outside union without an election and theBoard would not conduct another election for a year afterthe date of the balloting. Sisco testified that Head said itwould be one year from the final tally before an outsideunion could be brought in, but Sisco did not testify thatHead or Yarborough stated that Respondent would recog-nize an employee committee any quicker. Head and Safleytestified that Head said only that Respondent would not becompelled to recognize any labor organization, inside oroutside, for a year after the tally. Neither Safley nor Hleadmentioned any statements by Yarborough. Employee FredFulton (the only other employee to testify) was emplovedon the date of the speech, but was absent because of aninjury (although both Bradley and Head place him there).Patek was present; neither he nor Head deny that Yarbor-ough made the statement that a committee would be recog-nized immediately. Yarborough did not testify;: he was notemployed by Respondent at the time of the hearing. butthere is no evidence that Respondent made any effort tolocate him and secure his attendance at the hearing. Al-though not denied, the failure of corroboration on thispoint compels me to conclude that Bradley was mistaken inplacing Yarborough's remarks in this meeting, rather thanthe second January meeting, as discussed infra. Respondentargues that Bradley should be discredited on all aspects ofhis testimony because he had filed a Board charge againstRespondent regarding the fact that he was permanently laidoff on March 10, 1978. Bradley candidly admitted that hethought his layoff was unfair as an employee junior to himwas retained. He testified that he withdrew the charge afternone of the remaining employees would come forth withtestimony on his behalf. Rather than detract from his credi-bility, Bradley's testimony on cross-examination regardinghis charge enhanced it. Bradley withstood a strong cross-examination on this point, as well as others, and at no pointdid he reflect a disqualifying bias. Bradley had absolutelynothing to gain by his testimony, and he evinced to vindic-tiveness in giving his testimony.During the course of the first January meeting one em-ployee asked how they could go about forming a labor or-ganization. As Head testified, he told them that "therewould have to be a request by a majority of' the employeesprior to us recognizing or being able to negotiate with any-one ... I think that probably I made the statement that weneed there to be a petition or at least something that wouldshow a majority that we could check against the roster tosee if there was something signed, something written."Safley and Ilead testified that after the meeting Safleyapproached Head in his office and asked if there need beany special form for the petition. Head told Safley that thepetition should give some sort of name to the committeeand indicate that the named organization was being desig-nated as a collective-bargaining agent. At some point dur-ing this second Safley-Head meeting (which Safley places atJanuary 4 or 5), Safley again asked about the possibility ofwage increases for the employees. It is undenied that Headtold Safley that any such wage increase would have to benegotiated.After the office meeting with Head, Safley composed apetition which is dated January 10, 1978, which states: "Wethe undersigned employees of Miller Materials Companyhave elected to be represented by the Materials Workers.with four representatives as our collective bargaining agents'sicl." (Safley testified that the idea for four employee repre-sentatives, one from each department, was his.) Safleysigned the petition and, alone, walked it around the plantand secured the signatures of 15 other employees includingthat of Sisco and Bradley. On January 10. Safley presentedthe petition to Head who, after checking the payroll andconsulting with Patek. told Safley that a majority of theemployees had signed the petition and that Respondent wasthen recognizing Miller Materials Workers Association, butthat negotiations could not commence until after theBoard's representation case had been closed.During the week of January 24, employee Ted Fultonreturned to work from an absence caused by an injury. Hewas informed by Safley that the employees had passedaround a petition to have a bargaining committee recog-nized. After hearing this, Fulton approached Head andstated that he did not believe the employees "could be sat-isfied with just the Miller Materials Company as the Unionwhatsoever. We would like to maybe contact other union...possibly the Teamsters." (Respondent's truckdriverswere then represented by a local of the Teamsters Union).Head responded that contacting the Teamsters would do nogood as Respondent had already recognized the Miller Ma-terials Workers Association.On January 24. Head, Yarborough. and Patek conductedanother meeting of the employees. Head told the employeesthat the revised tally of ballots showed that the laborers hadbeen defeated and that Respondent had recognized MillerMaterials Workers Association. According to Bradley,498 MII.I.LlR 1MA1,FRIALS (()O.Sisco. ulton. and Saflex. Yarborough added that he hadheard that the employees were considering contacting anoutside union. but that it would do no good as Respondenthad alreads recog::ized the association: that Respondentwould immediately bargain with the association. but thatbargaining with an outside union would not take place formore than a ear after the balloting of August 30: thatRespondent had money fr wage increases and any delayon the employees' part in commencing and completing ne-gotiations was. in effect, the taking of money out of theirown pockets since there would be no wage increase untilthe negotiations were started and finished.'The employees' negotiation committee consisted of Brad-ley. Sisco. Safley. and FEulton. There is no evidence thatRespondent participated in any way with the namling ofthese employees as the negotiating committee members.Negotiation meetings were conducted on January 30, Feb-ruary I. 7. 9. and 16. and March 20. A contract was signedon March 22. Neither the substance of the negotiations northe contract itself was placed in evidence, however. thecomplaint alleges. and Respondent admits, that by its termsthe contract does not expire until January I. 1981.B. Concluding FiningsRespondent used the strongest inducement available to itto encourage formation of the employee committee:Money. While there are variances regarding how the en-couragement was articulated, by Head and Yarborough. toSafley alone or to the group. there is really no dispute thatRespondent's two-fold message was: (1) no wage increaseswithout negotiations: (2) no negotiations for a year. with-out formation of an employee committee. See. e.g.. FederalAlarm. 230 NLRB 518 (1977). and A.rrosi Spcialities. Inc.,177 NLRB 306 (1969). In both those cases simply suggest-ing a committee and telling employees of the employer'spreferences for dealing with it was held to constitute en-couragement which violated the Act's proscription againstinterference in the formation of a labor organization. Here.Respondent's message was closer to compulsion than en-couragement. The employees had not received a wage in-crease since before the petition was filed on May 9. 1977.They were first told that there would be none while thelaborer's petition was pending. Then they were told thatalthough Respondent had money for raises, there would benone until they formed a labor organization. I find that byI fully recognize that the employees' testimony of Yarborough's remarksis not completely congruent on all points made by Yarborough and thatBradley had placed some of them in the first January meeting. However. thisfinding represents a fair synthesis of the testimony of the employees who. Ibelieve, were honestly attempting to report their hest recollection. It s to hespecifically noted that the remark about the attempt to secure another unionis corroborated by Fulton's exchange with lead a few days before this meet-ing. It is to be further noted that Head and Patek were present and neitherdeny these remarks, and Yarborough was not produced by Respondent. eventhough he was named in the complaint and no reason for not doing so wasadvanced. Therefore. the remarks, individually or collectively, are undenied(Head did testify that Yarhborough chastized the employees tbr procrastina-tion in negotiating. but he places it in late March. That maN hase happenedalso. However, since Bradley was terminated on March 10, and II is undis-puted that he was present at the meeting described. it is obhvious that Headand the employees were not testifying about the same meeting )doing so Respondent interfered in the formation of theMiller Materials Workers Association, a labor organization.in violation of Section 8(a)(2) of the Act.'('(( I SIONS 01 .A\\NI. Miller Materials Company is an employer wi thin themeaning of Section 2(2) of the Act engaged in commerceand in operations afft'ecting commerce within the meaningof Section 2(6) anid (7) of the Act.2. Heav\ Construction Laborers Local No. 633. affiliatedwith Laborers International nion of North America,AF (' CIO. and Miller Materials Workers Association arelabor organizations within the meaning of Section 2(5) ofthe Act.3. By interfering with the formation of the Miller M\ateri-als Workers Association. Respondent violated Section8(a)(2) and I of the Act.4. The aforesaid unfair labor practice is ain unfair laborpractice aff'ecting commerce , ithin the meaning of' Section2(6) and (7) of the Act.TiII RmI1)\Having found that Respondent violated the statute, it isrecommended that it be ordered to cease and desist there-from and take certain affirmative action designed to eftectu-ate the policies of the Act. Having ound that Respondenthas interfered with the formation of Miller NMaterials Work-ers Association, it will be recommnended that Respondentcease giving effect to its contract with said labor organiza-tion and that Respondent withdraw and withhold all recog-nition from said labor organization as the collectisc-bar-gaining representative oft' its production and maintenanceemployees unless and until it is certified as such by theBoard.Under the foregoing findings of tact. conclusions of' law.and the entire record. and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER'The Respondent Miller Materials Company, KansasCity. Missouri. its officers, agents. successors. and assignsshall:In v e of this finding and conclusion I need not pass upon the legalissue presented by the General Counsel's alternate theory that by recogniz-ing (but not bargaining ith) the association while a quesllon concerningrepresentation was pending (because the Board had not had an opportunityto rule on any exceptions [although none were filedl because they were notdue until the close of business the ery das recognition was granted). Re-spondent ran afoul of the principle iof Midw est Priping and Suppi Co.. Inc. 63NLRB 1060 (1945). Nor need I pass upon Respondent's contention that thiscase is controlled by an exception to the ,fidvesl Pping doctrine which wasannounced in T/or Forge Dlusion, Gul/ & 14'esttrn ,tfanu/tlluring Co. 227NLRB 696 (1977). which held that employers. at their peril. may continue(but not extend initial) recognillon Io a ris3al labor organizatlon while obhjec-lions to elections (but nol determinatlse challenges) are pending before theBoard.4In the event no) exceptions, are led as prosided bh Sec. 102.46 of theRules and Regulatlons of the Nalinal L.abor Relalions Board tlhe findings.conclusions. and recommended Order herein shall, as provided in Sec. 10248of the Rules and Regulations be adopted hb the Boird and beciome itsfindings. conclusions. and ()rder, and all objections thereti shall he deemedwaived lor all purpoises499 I)I ('ISIONS O}f NA IIONAI. I.ABOR RELA IONS BOARI)I. ('ease and desist from:(a) Interfering in the formniation or administration ofMiller Materials Workers Association or anv other labororganizaltion of' its employees or giving support to such la-bor organization.(hb) (iiving eflect to any terms agreed upon in collectivebargaining with Miller Materials Workers Association in-cluding those contained in the contract signed on March 22.1978. or any modification. extention, or renewal thereof:provided. however that nothing in this Decision and Ordershall require the Respondent. Miller Materials Company. tovary or abandon any wage or salary, hours, seniority. orother substitive feature of its relations with its employees,which it has established in the implementation of' suchagreed terms, or to prejudice the assertion by employees ofany rights they may have under those terms.(c) Giving any other assistance or support to Miller Ma-terials Workers Association.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to selflorganization. to form labor organizations, to bargainingcollectively through representatives of their own choosing.and to engage in other concerted activities for the purposeof collective bargaining or other material aid or protection,or to refrain rom any or all such activity.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Withdraw and withhold all recognition from MillerMaterials Workers Association as the representative of Re-spondent's employees for the purpose of dealing with Re-spondent concerning grievances, labor disputes. wagesrates of pay. hours of employment. or other conditions ofemployment unless and until said labor organization shallhave been certified as such representative by the Board.(b) Post at its Kansas City, Missouri. plant copies of' theattached notice marked "Appendix."' Copies of' the noticeon forms provided by the Regional i)irector of' Region 17.after being duly signed by an authorized representative o'Respondent. shall be posted by Respondent immediatelyupon receipt thereof and be maintained for 60 consecutiveda-s thereafter. in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that thenotices are not altered. deftaced, or covered by an5 othermaterial.(c) Notifty the Regional I)irector of Region 17. in writ-ing, within 20 days from the date of' this Order, what stepsRespondent has taken to comply herewith.In the event that this Order is eniirced by a Judgment of the t IiledStates Court of Appeals, the words in the notice reading "Posted by ()rder ofthe National Labor Relations BHard" shall read "tstcd Pursuant to Judg-ment of the Ulnited States ourt of ppealls nltrclng an Order Ol the N-tional Labor Relations Board."500